DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2020/0081638), hereinafter referred to as Zhou in view of Cha et al (US 2019/0114193), hereinafter referred to as Cha and Nelson et al. (US 6,961,941), hereinafter referred to as Nelson.

Referring to claim 21, Zhou teaches, as claimed, a method comprising mapping a first region of a first kernel address space to a first region in a first physical address space (i.e.-assigning first kernel module 161 to memory pool 171/172, see step 210 of fig. 2 and page 3, ¶25, lines 1-6); and mapping a first region of a second kernel address space to the first region in first physical address space (i.e.-assigning second kernel module 162 to memory pool 171/172, see step 240 of fig. 2 and page 3, ¶25, lines 9-13).
However, Zhou does not teach enabling a common shared region in both the first kernel address space and the second kernel address space for use, wherein mapping the first region of the second kernel address space to the first region in the first physical address space comprises mapping the first region of the second kernel address space to a device memory space. 
On the other hand, Cha discloses a multi kernel method and system configured to set a shared memory between first and second kernels (page 1, ¶12, lines 3-6). Furthermore, Nelson discloses method and system for managing resources in a computer by mapping region of kernel address space to a device memory space (col. 25, lines 54-55 and col. 20, lines 57-67).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Zhou and incorporate the step of enabling a common shared region inn both the first kernel address space and the second kernel address space for use, wherein mapping the first region of the second kernel address space to the first region in the first physical address space comprises mapping the first region of the second kernel address space to a device memory space, as taught by Cha and Nelson. The motivation for doing so would have been to allocate memory address space for data that needs to be shared between multiple kernels, and to copy received data directly into devices address space without involving virtual machine monitors.

As to claim 22, the modified Zhou in view of Cha and Nelson teaches the method as recited in claim 21, wherein the first region of the second kernel address space is mapped to a first region in the device address space, and the method further comprises mapping the first region in the device address space to the first region in the physical address space (see Cha, page 5, ¶67 and Nelson col. 25, lines 54-55). 

As to claim 23, the modified Zhou in view of Cha teaches the method as recited in claim 21, wherein the common shared region is enabled for sharing by both a first subsystem and a second subsystem different from the first subsystem (see Cha, page 1, ¶12, lines 3-6). 
 
As to claim 24, the modified Zhou in view of Cha teaches the method as recited in claim 21, wherein addresses in the first region of the first kernel address space map to same locations in the first physical address space as addresses in the first region of the second kernel address space (see Cha, page 4, ¶66, lines 4-6). 

As to claim 25, the modified Zhou teaches the method as recited in claim 21, wherein said mapping of the first region of the first kernel address space to the first region in the first physical address space is performed by a first subsystem (page 3, ¶25). 

Referring to claims 28-34, the claims are substantially the same as claims 21-25, hence the rejection of claims 21-25 is applied accordingly. 

Referring to claims 35-40, the claims are substantially the same as claims 21-25, hence the rejection of claims 21-25 is applied accordingly. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Cha and Nelson, as applied to claim 21 above, and further in view of Tsirkin (US 10,198,202), hereinafter referred to as Tsirkin. 

Referring to claims 26 and 27, the modified Zhou teaches the claimed invention except the limitation of claims 26 and 27.
	On the other hand, Tsirkin discloses a device access system comprised of a memory and memory management unit (IOMMU) configured to map range of memory spaces to various operating system applications (col. 1, lines 37-39 and col. 6, lines 15-17). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Zhou so that said mapping of the first region of the second kernel address space to the first region in first physical address space is performed by a second subsystem different from the first subsystem, wherein mapping the first region of the second kernel address apace to a device memory space is performed by an input/output memory management unit, as taught by Tsirkin. The motivation for doing so would have been to protect addresses such that an application cannot modify the data, thereby enhancing security within the range of application virtual addresses. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184